[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re D.H., Slip Opinion No. 2018-Ohio-17.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                           SLIP OPINION NO. 2018-OHIO-17
                                        IN RE D.H.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as In re D.H., Slip Opinion No. 2018-Ohio-17.]
Juvenile court—Appeals—R.C. 2505.02—Juvenile court’s orders transferring
        jurisdiction to adult court are not appealable under R.C. 2505.02(B)(4)—
        Court of appeals’ judgment granting state’s motion to dismiss appeals for
        lack of final order affirmed.
   (Nos. 2016-1195 and 2016-1197—Submitted September 12, 2017—Decided
                                     January 4, 2018.)
            APPEAL from the Court of Appeals for Montgomery County,
                       Nos. 27074 and 27075, 2016-Ohio-5265.
                                  _________________
        DEWINE, J.
        {¶ 1} May a juvenile who is “bound over” to adult court immediately appeal
the bindover decision, or must his appeal wait until the end of the adult-court
                              SUPREME COURT OF OHIO




proceedings? We conclude that the appeal must wait. That is what the court of
appeals decided, so we affirm its judgment.
                                   I. BACKGROUND
         {¶ 2} D.H. was 17 years old when he was charged in separate complaints
with two counts of robbery. The juvenile court held a hearing, determined that D.H.
was not amenable to rehabilitation in the juvenile system, and transferred
jurisdiction to the adult court.
         {¶ 3} D.H. pled no contest to the charges in adult court and was sentenced
to four years in prison. He then appealed his discretionary transfer to the Second
Appellate District. The court of appeals concluded that the juvenile court had erred
in transferring D.H. because it had not articulated the reasons that D.H. was not
amenable to rehabilitation in the juvenile system. On remand from the court of
appeals, the juvenile court again found that D.H. was not amenable to rehabilitation.
         {¶ 4} This time, rather than waiting until the end of the adult-court
proceedings, D.H. immediately appealed the juvenile court’s transfer orders. The
court of appeals granted the state’s motion to dismiss the appeals for lack of a final
order.
                   II. THE FINAL-ORDER REQUIREMENT
         {¶ 5} The question whether an immediate appeal from a bindover decision
is available depends on whether such a decision is a “final order.” The final-order
requirement comes from the Ohio Constitution, which provides that courts of
appeals “shall have such jurisdiction as may be provided by law” to review “final
orders” rendered by inferior courts. Ohio Constitution, Article IV, Section 3(B)(2).
Jurisdiction is “provided by law” primarily through two statutes. The first, R.C.
2501.02, the “jurisdictional statute,” provides that courts of appeals have
jurisdiction




                                          2
                                January Term, 2018




        upon an appeal upon questions of law to review, affirm, modify, set
        aside, or reverse judgments or final orders of courts of record
        inferior to the court of appeals within the district, including the
        finding, order, or judgment of a juvenile court that a child is
        delinquent, neglected, or dependent, for prejudicial error committed
        by such lower court.


In the second statute, R.C. 2505.02, the “definitional statute,” the legislature has
defined various categories of orders as final. First, we address our caselaw under
the jurisdictional statute.
              A. The jurisdictional statute: In re Becker holds that
                      bindover decisions are not final orders
        {¶ 6} In In re Becker, 39 Ohio St. 2d 84, 314 N.E.2d 158 (1974), this court
held that bindover decisions are not final orders. In Becker, we focused on the
jurisdictional statute—R.C. 2501.02—to determine whether the transfer of a
juvenile pursuant to former R.C. 2151.26 (the precursor to R.C. 2152.12) was a
final order. Under an earlier version of the transfer statute, transfers from juvenile
court had been found to be final orders. Becker at 86, citing In re Whittington, 17
Ohio App. 2d 164, 175, 245 N.E.2d 364 (5th Dist.1969). But the earlier transfer
statute had required a finding of delinquency prior to the transfer, so the transfer
orders fell within the language of R.C. 2501.02. Becker at 86. Under the transfer
statute in effect when Becker was decided, no finding of delinquency was required.
See former R.C. 2151.26, Am.Sub.H.B. No. 320, 133 Ohio Laws, Part II, 2040,
2049-2050. Thus, because the transfer order was not a finding that the juvenile was
“delinquent, neglected, or dependent,” we concluded that it was not a final order
under the jurisdictional statute. Becker at 86.
        {¶ 7} We also noted in Becker the legislature’s interest—and our own—in
avoiding undue delay in juvenile proceedings:




                                          3
                             SUPREME COURT OF OHIO




                Now, this court has taken other affirmative action to put an
        end to unnecessary delay [in juvenile matters], as has the General
        Assembly. It is time for an end to endless appeals that perpetuate
        procrastination, and a time for this court to give direction and a
        definite order of instruction determining the path of appellate
        procedure in these matters.


Id. at 87.
             B. The definitional statute: Post-Becker, the legislature
                     expands the definition of “final order”
        {¶ 8} D.H. asks that we reconsider Becker because the legislature has
amended the definitional statute. When Becker was decided, R.C. 2505.02 defined
“final order” as (1) an order affecting a substantial right in an action that in effect
determines the action and prevents a judgment, (2) an order affecting a substantial
right made in a special proceeding or upon a summary application in an action after
judgment, or (3) an order vacating or setting aside a judgment and ordering a new
trial. In 1998, the legislature amended the definitional statute to expand the
definition of “final order.” Most notably, a new provisional-remedy category of
final orders was created as follows:


                An order that grants or denies a provisional remedy and to
        which both of the following apply:
                (a) The order in effect determines the action with respect to
        the provisional remedy and prevents a judgment in the action in
        favor of the appealing party with respect to the provisional remedy.




                                          4
                                  January Term, 2018




                (b) The appealing party would not be afforded a meaningful
        or effective remedy by an appeal following final judgment as to all
        proceedings, issues, claims, and parties in the action.


R.C. 2505.02(B)(4), Sub.H.B. No. 394, 147 Ohio Laws, Part II, 3277, 3278. D.H.
maintains that the juvenile court’s orders transferring jurisdiction over his cases fall
within this provisional-remedy provision.
          C. Our inquiry does not stop with the jurisdictional statute
        {¶ 9} The state counters that we should analyze this case under the
jurisdictional statute, R.C. 2501.02, as we did in Becker. It relies on that statute’s
explicit grant of jurisdiction to review final orders, “including the finding, order, or
judgment of a juvenile court that a child is delinquent, neglected, abused, or
dependent,” R.C. 2501.02. The state emphasizes that under Becker, a bindover
order that does not contain a finding that a juvenile is delinquent, neglected, abused,
or dependent is not a final order. But we have rejected the argument that “only the
classifications of juvenile court judgments specifically enumerated” in the
jurisdictional statute are immediately appealable. In re Hartman, 2 Ohio St. 3d 154,
155, 443 N.E.2d 516 (1983). Thus, in Hartman, we concluded that a judgment
determining a juvenile to be a juvenile traffic offender was a final order, even
though the juvenile court had not found the child to be delinquent, neglected,
abused, or dependent. Id. at 157.
        {¶ 10} More recently, in In re A.J.S., 120 Ohio St. 3d 185, 2008-Ohio-5307,
897 N.E.2d 629, we were asked whether a juvenile court’s order denying a motion
for mandatory bindover was a final order. Rather than rely on the list of final-order
categories set forth in the jurisdictional statute, we turned to the definitional statute.
Id. at ¶ 15-18. We determined that the juvenile court’s denial of the mandatory-
bindover motion was a final order under the provisional-remedy provision, R.C.
2505.02(B)(4), of that statute. Id. at ¶ 28.




                                            5
                                SUPREME COURT OF OHIO




     D. The bindover decision is not appealable as a provisional remedy
           {¶ 11} D.H. maintains that the juvenile court’s transfer orders in this case
are likewise appealable under the provisional-remedy provision of the definitional
statute.      We consider whether the orders meet the requirements of R.C.
2505.02(B)(4), that is, (1) whether the orders are provisional remedies, (2) whether
the orders determine the action and prevent a judgment in D.H.’s favor with respect
to the provisional remedies, and (3) whether D.H. would have a meaningful or
effective remedy if his appeal must wait until after final judgment in his case.
                1. The juvenile court’s orders are provisional remedies
           {¶ 12} The state concedes that the juvenile court’s orders here are
provisional remedies. R.C. 2505.02(A)(3) defines “provisional remedy” as “a
proceeding ancillary to an action.” In In re A.J.S., we noted that we had defined
“ancillary proceeding” as “ ‘ “one that is attendant upon or aids another
proceeding.” ’ ” A.J.S. at ¶ 20, quoting State v. Muncie, 91 Ohio St. 3d 440, 449,
746 N.E.2d 1092 (2001), quoting Bishop v. Dresser Industries, Inc., 134 Ohio
App.3d 321, 324, 730 N.E.2d 1079 (3d Dist.1999). Applying that definition, we
determined that a mandatory-bindover hearing is “ancillary to grand jury
proceedings and to adult criminal prosecution” because it “aids the juvenile court
in determining whether it has a duty to transfer jurisdiction” to adult court. A.J.S.
at ¶ 23.
           {¶ 13} Likewise, in this case, the discretionary-bindover hearing under R.C.
2152.12 is ancillary to the adult-court proceedings that would determine whether
D.H. is guilty and would impose sentence if appropriate. We conclude that the
juvenile court’s orders transferring jurisdiction are provisional remedies.
  2. The orders determined the action with respect to the provisional remedies
           {¶ 14} The state maintains that the juvenile court’s transfer orders did not
“determine[] the action.” Instead, the state points out, “[t]he decision on whether
or not to bind a discretionary case over will never terminate the prosecution of the




                                            6
                                January Term, 2018




case—it merely determines in which court the case will proceed.” But the focus of
the state’s argument is misplaced. The question whether an entire action is
determined does arise under R.C. 2505.02(B)(1), which provides that “[a]n order
that affects a substantial right in an action that in effect determines the action and
prevents a judgment” is a final order. But we are considering the transfer orders
under R.C. 2505.02(B)(4), which requires determination only of “the action with
respect to the provisional remedy” and prevention of judgment “with respect to the
provisional remedy,” R.C. 2505.02(B)(4)(a).
       {¶ 15} There is no question that the juvenile court’s transfer orders here
determined the action as to bindover. Once the juvenile court determined that D.H.
was not amenable to rehabilitation in the juvenile system and transferred
jurisdiction to the adult court, the juvenile court’s jurisdiction was abated “with
respect to the delinquent acts alleged in the complaint.” R.C. 2152.12(I).
  3. D.H. may obtain an effective remedy through appeal of the final judgment
       {¶ 16} D.H. must do more than show that the juvenile court’s transfer orders
in this case determined the action with respect to the provisional remedies. He must
also demonstrate that he would lack a meaningful or effective remedy if he must
wait to appeal until after final judgment in the adult court.        His attempt to
demonstrate this is where he comes up short.
       {¶ 17} D.H. points out that one factor in determining whether a juvenile
should be bound over to adult court is the sufficiency of time to rehabilitate him in
the juvenile system. See R.C. 2152.12(D)(9) and (E)(8). In D.H.’s view, if he has
to wait for final judgment in adult court before challenging the bindover decision,
he loses time for rehabilitation and—potentially—could age out of the juvenile
system. But by itself, the passage of time—a factor in virtually every case in which
a party must wait to appeal—does not render a future appeal meaningless or
ineffective.




                                          7
                             SUPREME COURT OF OHIO




       {¶ 18} In determining whether appeal after final judgment would afford a
meaningful or effective remedy, we consider whether there is a harm such that
appeal after final judgment would not “ ‘rectify the damage.’ ” Muncie, 91 Ohio
St.3d at 451, 746 N.E.2d 1092, quoting Gibson-Myers & Assocs., Inc. v. Pearce,
9th Dist. Summit No. 19358, 1999 WL 980562, *2 (Oct. 27, 1999). Put another
way, “ ‘the proverbial bell cannot be unrung.’ ” Id., quoting Gibson-Myers at *2.
Thus, in Muncie, we concluded that an order compelling the medication of a
defendant to restore competency was a final order. Id. at 451-452. The involuntary
administration of the drugs could not be undone even if an appeal from a judgment
of sentence was successful. Likewise, in State v. Anderson, 138 Ohio St. 3d 264,
2014-Ohio-542, 6 N.E.3d 23, ¶ 4, we concluded that the denial of a motion to
dismiss on double-jeopardy grounds was immediately appealable. We reasoned
that if the appellant had to wait until after final judgment to challenge the denial,
he would have already lost the protection of the Double Jeopardy Clause. Id. at
¶ 55. And in A.J.S., we determined that the denial of a mandatory-bindover motion
was a final order “[b]ecause double jeopardy attaches once the adjudicatory phase
of the delinquency proceedings commences,” precluding the prosecution from
challenging the denial on appeal at the end of the juvenile proceedings. 120 Ohio
St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, at ¶ 28.
       {¶ 19} Here, the harm alleged in D.H.’s appeal—the transfer of his cases to
adult court—can be rectified following final judgment.             His prior appeal
demonstrated as much: he successfully pursued an appeal of the juvenile court’s
first bindover decision. The passage of time alone would not render an appeal
following final judgment meaningless or ineffective.
       {¶ 20} Indeed, some of the passage of time about which D.H. complains has
been occasioned by his pursuit of interlocutory review. When D.H. was bound over
to the adult court, the speedy-trial clock began running. See State v. Bickerstaff, 10
Ohio St. 3d 62, 67, 461 N.E.2d 892 (1984), citing State ex rel. Williams v. Court of




                                          8
                                January Term, 2018




Common Pleas, 42 Ohio St. 2d 433, 435, 329 N.E.2d 680 (1975). By filing
interlocutory appeals, D.H. has tolled the speedy-trial clock and brought further
delay. See R.C. 2945.72(E). This type of delay was at the heart of the call we made
in Becker to “end * * * endless appeals that perpetuate procrastination,” 39 Ohio
St.2d at 87, 314 N.E.2d 158.
       {¶ 21} The passage of time and speculation about its effect are not sufficient
to demonstrate that D.H. will be deprived of a meaningful or effective remedy if he
must wait to challenge the juvenile court’s bindover decision until after final
judgment.
                                III. CONCLUSION
       {¶ 22} The juvenile court’s orders transferring jurisdiction to the adult court
are not final orders under R.C. 2505.02(B)(4). The court of appeals properly
dismissed the appeals.
                                                                 Judgment affirmed.
       KENNEDY, FRENCH, and FISCHER, JJ., concur.
       O’CONNOR, C.J., and O’DONNELL, J., concur in judgment only.
       O’NEILL, J., dissents.
                                _________________
       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Heather N. Jans, Assistant Prosecuting Attorney, for appellee, state of Ohio.
       Timothy Young, Ohio Public Defender, and Charlyn Bohland, Assistant
Public Defender, for appellant, D.H.
                                _________________




                                         9